United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Bloomfield, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2164
Issued: May 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2006 appellant filed an appeal of an October 13, 2005 decision in
which the Office of Workers’ Compensation Programs denied her request for a hearing.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the October 15,
2005 decision denying appellant’s hearing request. Because more than one year has elapsed
between the last merit decision of the Office dated July 27, 2005 and the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a hearing.

1

Appellant, through her attorney, filed an appeal of a September 6, 2006 decision. The record, however, does not
contain a decision dated September 6, 2006.

FACTUAL HISTORY
This case has previously been before the Board. In a June 8, 2005 decision, the Board
found that the Office met its burden of proof to terminate appellant’s compensation benefits
effective March 3, 2004, that the Office did not abuse its discretion in denying her request for a
hearing and that appellant failed to meet her burden of proof to establish that she had any
disability after March 3, 2004 causally related to her accepted conditions.2 The facts of the case
are hereby incorporated by reference.
On July 14, 2005 appellant filed a schedule award claim. In a decision dated July 27,
2005, the Office found that she was not entitled to a schedule award. The Office stated that, as
her compensation benefits had been terminated because she no longer had residuals of her
employment injury, appellant was not entitled to a schedule award. The Office explained
appellant’s appeal rights and attached the appropriate form.
In a request postmarked August 31, 2005, appellant requested a hearing. By decision
dated October 13, 2005, an Office hearing representative denied her request on the grounds that
it was untimely filed. The hearing representative further denied the request on the grounds that
the issue in the case could be fully addressed by requesting reconsideration with the Office. In a
February 23, 2006 letter, the Office again explained that appellant’s hearing request was
untimely and advised her to follow the appeal rights outlined in the October 13, 2005 decision.
By letter dated May 1, 2006, the Office informed appellant’s attorney that on March 3,
2004 appellant’s compensation benefits were terminated on the grounds that she had no residuals
of the previously accepted conditions and that no appeals were pending. On June 21, 2006
appellant, through counsel, noted that a schedule award claim had been filed and submitted a
medical report from Dr. Dee Ann Bialecki-Haase, Board-certified in family medicine. Counsel
stated, “We would like you to review this impairment rating and then send it to the [Office
medical adviser] for review.” In a letter dated July 21, 2006, the Office informed counsel:
“I am writing in response to your letter requesting that this case be sent to the
[Office medical adviser] for review for a schedule award.... A letter was sent to
you on May 1, 2006 advising you that [as] medical benefits were terminated in
this case on March 3, 2004 [appellant] is not entitled to compensation benefits in
this case.”
On July 27, 2006 appellant, through counsel, requesting a hearing regarding the July 21,
2006 decision. By letter dated September 6, 2006, an Office hearing representative advised that
the case was not in posture for a hearing because an adverse decision had not been issued by the
Office on the issue upon which the appeal was requested.
LEGAL PRECEDENT
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
2

Docket No. 05-110 (issued June 8, 2005).

2

hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought. If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.3 The Board has held that the Office, in its broad discretionary
authority in the administration of the Federal Employees’ Compensation Act,4 has the power to
hold hearings in certain circumstances where no legal provision was made for such hearings and
that the Office must exercise this discretionary authority in deciding whether to grant a hearing.5
The Office’s procedures, which require the Office to exercise its discretion to grant or deny a
hearing when the request is untimely or made after reconsideration, are a proper interpretation of
the Act and Board precedent.6
ANALYSIS
The Board notes that, upon examining the case record, the record does not contain a final
decision dated September 6, 2006.
The record contains an informational letter dated
September 6, 2006 in which an Office hearing representative advised appellant that the case was
not in posture for a hearing because an adverse decision had not been issued by the Office on the
issue upon which the appeal was requested.
As required by 20 C.F.R. § 501.3(d)(2), the Board only has jurisdiction over final
decisions of the Office that are issued within one year of the filing of the appeal.7 Therefore, the
only decision before the Board is the October 13, 2005 decision denying appellant’s request for a
hearing of the July 27, 2005 decision. The Office denied this request on the grounds that it was
untimely filed. Appellant’s request for a hearing was postmarked August 31, 2005. As this
request had not been made within 30 days of the July 27, 2005 Office decision, the Office
properly found that she was not entitled to a hearing as a matter of right.
The Office also has the discretionary power to grant a request for a hearing when a
claimant is not entitled to such as a matter of right. In the October 13, 2005 decision, the Office
properly exercised its discretion by stating that it had considered the matter in relation to the
issue involved and denied appellant’s request on the basis that the issue in this case could be
addressed through a reconsideration application. The Board has held that, as the only limitation
on the Office’s authority is reasonableness, abuse of discretion is generally shown through proof
of manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary
to both logic and probable deduction from established facts.8 In the present case, the evidence of
record does not indicate that the Office committed any act in connection with its denial of
3

Claudio Vazquez, 52 ECAB 496 (2001).

4

5 U.S.C. §§ 8101-8193.

5

Marilyn F. Wilson, 52 ECAB 347 (2001).

6

Claudio Vazquez, supra note 3.

7

The Board only has jurisdiction over final decisions of the Office. 20 C.F.R. § 501.2(c). Any appeal of an
Office decision must be filed within one year of the issuance of such decision. 20 C.F.R. § 501.3(d)(2).
8

Id.; see Daniel J. Perea, 42 ECAB 214 (1990).

3

appellant’s request for a hearing which could be found to be an abuse of discretion. The Office,
therefore, properly denied her request.
The Board, however, notes that the record also contains a June 21, 2006 letter in which
appellant’s attorney requested a review of the schedule award decision and submitted medical
evidence. The Board finds that this represents a timely request for reconsideration of the July 27,
2005 decision. In a response to that request dated July 21, 2006, the Office informed appellant’s
attorney that appellant was not entitled to a schedule award and did not issue a formal decision
on appellant’s reconsideration request.9 As appellant timely filed a petition for reconsideration
with the Office of the July 27, 2005 decision, the Office should issue an appropriate decision in
this regard.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing. The
record, however, contains a timely reconsideration request dated June 21, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 13, 2005 be affirmed.
Issued: May 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
9

In denying a schedule award, the Office noted that the medical evidence established that appellant no longer had
residuals or disability related to her accepted conditions. However, appellant’s compensation was not terminated
based on her refusal of suitable work under 5 U.S.C. § 8106(c). She is not barred from receiving schedule award
compensation for any period after the termination decision. See 20 C.F.R. § 10.517; Stephen R. Lubin, 43 ECAB
564 (1992); M.M., Docket No. 06-1728 (issued April 5, 2007).

4

